DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of June 6, 2022 is acknowledged and has been entered. With the response, applicant submits that claims 1-27 are not obvious under 35 U.S.C. § 103 as being unpatentable over US 2017/0322086 A1 (Luharuka et al.) in view of American Petroleum Institute Standard 674: Positive Displacement Pumps-Reciprocating (3d ed., December 2010), Washington, D.C., API Publishing Services, (hereinafter, API 674), for the following reasons:
The combination does not teach or disclose operating a RPPU at a reduced output power below a first output power to achieve a demand hydraulic horse power.
Operating one or more of the OPU’s at a second output power to meet the demand HHP signal for operation of the fracturing assembly, the second output power being greater than the first output power and being in a selected range of the MCP level to a selected MIP level.
Operating one or more of the OPU’s at a third output power, the third output power being in a selected range to approximately the MIP level.
The response further submits that API 674 does not cure any deficiencies of Luharuka et al. because the cited portions do not relate to strategies for controlling operation of a plurality of pumping units associated with a high-pressure, high-power hydraulic fracturing operation.
The examiner has fully considered all of the remarks, and found them to be unpersuasive.
With respect to operation a RPPU at a reduced output power, Luharuka et al. is drawn to a hydraulic fracturing system that uses thermal imaging to monitor the health conditions of the fracturing equipment. By using temperature sensors that are distributed throughout the system a controller can generate a “thermal image” of the equipment. When the thermal image indicates that one of the components of the fracturing system is operating outside of a desired or selected temperature range, which may indicate a problem or a potential failure of the equipment, a condition of the equipment may be altered to maintain a desired temperature of the component or equipment being analyzed. Specific conditions that may be altered include, but are not limited to, altering a number of the activated pumps, changing a fluid composition, or altering the speed or power output of an engine or motor (see, Luharuka et al. at 0056). One of ordinary skill in the art would readily understand that “altering a speed or power output” of an engine or motor would obviously include operating at a reduced capacity in order to bring the temperature back into a desired range. If a particular pump is taken offline, it follows that the remaining pumps would have to be operated at a higher speed or power output in order to make up for the reduced capacity or loss of the affected pump, and would obviously include the claimed ranges, depending on the demands of the fracturing operation and the horsepower ratings of the pumps. While Luharuka et al. does not specifically disclose operating the pumps at a third output power up to a MIP level, API 674 teaches that plunger pumps can be operated at speeds up to 10% over their maximum speed ratings for temporary or intermittent time periods, which would obviously incorporate a range of a MCP to a MIP level, depending, again, on the capabilities of the pumps and the required HHP to successfully complete the fracturing operation. While API 674 is not specific to a strategy for controlling operation of a plurality of pumps in a hydraulic fracturing operation, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F.2d 413, 425 (CCPA 1981).
The examiner believes that the combination continues to support a prima facie case of obviousness and the rejections will, accordingly, be maintained.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0322086 (Luharuka et al.) in view of API 674: Positive Displacement Pumps-Reciprocating. 3rd ed. Washington, DC: API Publishing Services, 2010, hereinafter “API 674”. 
As concerns claim 1, Luharuka et al. discloses a method of operating a plurality of pump units associated with a high-pressure, high-power hydraulic fracturing assembly (figure 2), the method comprising: receiving a demand hydraulic horse power (HHP) signal for operation of the hydraulic fracturing assembly; based at least in part on the demand HHP signal, operating all available pump units of the plurality of pump units at a first output power to achieve the demand HHP (0031, (“The amount of hydraulic horsepower needed from the pumping system in order to carry out the fracturing operation may be determined based on an estimate of the well pressure and the fracturing fluid flow rate required to create the desired fractures in the wellbore. For example, if it is estimated that the well pressure and the required flow rate are about 6000 psi (pounds per square inch) and about 68 BPM (Barrels Per Minute), then the pump system 200 would need to supply about 10,000 hydraulic horsepower to the fracturing fluid”); receiving a loss of power signal for one or more pump units of the plurality of pump units; after receiving the loss of power signal, designating one or more pump unit as a reduced power pump unit (RPPU) and the remaining pump units as operating pump units (OPU) (see, e.g., 0035, disclosing a computational device 229 in wired or wireless communication with the equipment, including the pumps 201, see 0032, pumps may be run at higher speeds to make up for a failure of one of the pumps, which would be equivalent to the RPPU), the one or more pump units of the OPUs includes at least two pump units; operating the RPPU at a reduced output power below the first output power; operating one or more of the OPUs at a second output power to meet the demand HHP signal for operation of the hydraulic fracturing assembly (Id.), the first output power being in a selected range of a maximum continuous power (MCP) level of the plurality of pump units, the second output power being greater than the first output power and being in a selected range of the MCP level to a selected maximum intermittent power (MIP) level of the plurality of pump units (this would be obvious from the disclosure at 0032, because each pump is being operated well below its maximum capacity, thus increasing the speed of the pumps to a selected level for a temporary (intermittent) time would reach an MIP level); but does not expressly disclose operating one or more of the OPUs at a third output power, the third output power being in a selected range to approximately the MIP level; nevertheless API 674 (at table three) teaches that plunger pumps with 5 or more cylinders may be operated “intermittently” at speeds up to 10% higher than the maximum speed ratings. It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to operate the pumps within the claimed ranges to obtain the predictable result of providing the required horsepower or barrels per minute to successfully complete the hydraulic fracturing operation. Moreover, it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed operating speeds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. 
As concerns claim 2, API 674 discloses the method of claim 1, wherein the third output power is greater than the first output power (at table three, may be up to 10% higher). 
As concerns claim 3, API 674 discloses the method of claim 1, wherein the third output power is approximately equal to the first output power (this would be included in the range “up to” 10%). 

As concerns claim 4, the combination discloses the method of claim 1, wherein the OPUs operating at the second output power comprise one or more less pump units than the plurality of pump units (since one or more of the pumps have failed or have been shut down, see 0032, 0035 of Luharuka et al.), wherein a selected range of a maximum continuous power (MCP) level of the plurality of pump units comprises a range of approximately 70% to 100%, wherein the first output power being in the range of approximately 70% of MCP level to approximately a maximum intermittent power (MIP) level of the plurality of pump units, and wherein the selected range of the third output power being approximately 70% to approximately the MIP level (since the pumps of Luharuka et al. are operated at “well under” their maximum operating capacity, which when all pumps are operational is at 100% of the maximum continuous power level for that operation, note that the MCP range is “selected”. Accordingly, one of various speeds, depending on the number of available pumps at the wellsite, the amount of horsepower needed to successfully complete the fracturing operation, and the horsepower ratings of the individual pumps).
As concerns claim 5, the combination discloses the method of claim 1, wherein the one or more pump units of the OPUs comprises all of the OPUs, and wherein the second output power comprises the MIP level (Luharuka et al. when all of the pumps are operational; API 674 discloses that the pumps may be operated at intermittent levels, which are up to 10% higher than the MCP).
As concerns claims 6-10, the combination would incorporate the claimed ranges, as one of ordinary skill in the art would readily understand that it would be obvious to operate the pumps at various speeds, depending on the number of available pumps at the wellsite, the amount of horsepower needed to successfully complete the fracturing operation, and the horsepower ratings of the individual pumps. 
As concerns claim 11, Luharuka et al. discloses the method of claim 1, further comprising after receiving a loss of power signal, shutting down the RPPU[[RRPU]] (0035). 
As concerns claim 12, Luharuka et al. discloses the method of claim 11, wherein the reduced output power of the RPPU[[RRPU]] is approximately 20% less than the first output power (see 0056, the equipment may be altered by altering a number of activated pumps, or altering the speed or power output of an engine or motor). 
As concerns claim 13, the combination discloses the method of claim 1, further comprising shutting down the RPPU, and wherein the second output power is approximately the MIP level (Luharuka et al. at 0035 discloses that the controller (computational device 229) may send signals to activate or shut down one or more pumps, API 674 notes that pumps may be operated at a MIP of up to 10% or more from the MCP level).
As concerns claim 14, Luharuka discloses a system to control operation of a plurality of pump units associated with a hydraulic fracturing assembly, the system comprising: a controller 229 in communication with the plurality of pump units, the controller including one or more processors and memory having computer-readable instructions stored therein and operable by the one or more processors (0025) to: receive a demand hydraulic horse power (HHP) signal for the hydraulic fracturing assembly, based at least in part on the demand HHP signal, operate all available pump units of the plurality of pump units at a first output power to achieve the demand HHP (0031, (“The amount of hydraulic horsepower needed from the pumping system in order to carry out the fracturing operation may be determined based on an estimate of the well pressure and the fracturing fluid flow rate required to create the desired fractures in the wellbore. For example, if it is estimated that the well pressure and the required flow rate are about 6000 psi (pounds per square inch) and about 68 BPM (Barrels Per Minute), then the pump system 200 would need to supply about 10,000 hydraulic horsepower to the fracturing fluid”); receive a loss of power signal from one or more pump units of the plurality of pump units, after receiving the loss of power signal, designate one pump unit as a reduced power pump unit (RPPU) and the computer readable instructions being operable to operate the RPPU at a reduced output power below the first output power, designate the remaining pump units as operating pump units (OPU), the one or more pump units of the OPUs includes at least two pump units, operate one or more of the OPUs at a second output power to meet the demand IHP signal of the hydraulic fracturing assembly (0032), the first output power being in a selected range of a maximum continuous power (MCP) level of the plurality of pump units, the second output power being greater than the first output power and being in a selected range of MCP level to a maximum intermittent power (MIP) level of the plurality of pump units (this would be obvious from the disclosure at 0032, because each pump is being operated well below its maximum capacity, thus increasing the speed of the pumps to a selected level for a temporary (intermittent) time would reach an MIP level), but lacks to expressly disclose after receiving the loss of power signal, operate one or more of the OPUs at a third output power, the third output power being in a selected range to the MIP level nevertheless API 674 (at table three) teaches that plunger pumps with 5 or more cylinders may be operated “intermittently” at speeds up to 10% higher than the maximum speed ratings. It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to operate the pumps within the claimed ranges to obtain the predictable result of providing the required horsepower or barrels per minute to successfully complete the hydraulic fracturing operation. Moreover, it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed operating speeds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05.
As concerns claim 15, API 674 discloses the system of claim 14, wherein the third output power is approximately equal to the first output power (this would be included in the range “up to” 10%). 
As concerns claim 16, the combination discloses the system of claim 15, wherein the OPUs operating at the second output power comprise one or more less pump units than the plurality of pump units (since one or more of the pumps have failed or have been shut down, see 0032, 0035 of Luharuka et al.), wherein a selected range of a maximum continuous power (MCP) level of the plurality of pump units comprises a range of approximately 70% to 100%, wherein the first output power being in the range of approximately 70% of MCP level to approximately a maximum intermittent power (MIP) level of the plurality of pump units, and wherein the selected range of the third output power being approximately 70% to approximately the MIP level (since the pumps of Luharuka et al. are operated at “well under” their maximum operating capacity, which when all pumps are operational is at 100% of the maximum continuous power level for that operation, note that the MCP range is “selected”. Accordingly, one of ordinary skill in the art would readily understand that it would be obvious to operate the pumps at various speeds, depending on the number of available pumps at the wellsite, the amount of horsepower needed to successfully complete the fracturing operation, and the horsepower ratings of the individual pumps).
As concerns claim 17, the combination discloses the system of claim 14, wherein the one or more pump units of the OPUs comprises all of the OPUs, and wherein the second output power comprises the MIP level (Luharuka et al. when all of the pumps are operational; API 674 discloses that the pumps may be operated at intermittent levels, which are up to 10% higher than the MCP).
As concerns claims 18-23, the combination discloses the system of claims 14, 18 and 19, the combination would incorporate the claimed ranges, as one of ordinary skill in the art would readily understand that it would be obvious to operate the pumps at various speeds, depending on the number of available pumps at the wellsite, the amount of horsepower needed to successfully complete the fracturing operation, and the horsepower ratings of the individual pumps.
As concerns claim 24, Luharuka et al. discloses the system of claim 14, wherein after receiving the loss of power signal, the computer readable instructions are operable to shut down the one or more RPPU[[RRPU]], and the second output power is approximately the MIP level (0035). 
	As concerns claim 25, Luharuka et al. discloses a system to control operation of a plurality of pump units associated with a hydraulic fracturing assembly, the system comprising: a turbine engine associated with each pump unit 101 of the hydraulic fracturing assembly (Luharuka et al. discloses a prime mover 106. Official Notice is taken that turbine engines are well known and obvious for powering pumps in a fracturing operation) ; a driveshaft 112 associated with each pump unit of the hydraulic fracturing assembly; a gearbox 110 associated with each pump unit of the hydraulic fracturing assembly, and connected to the turbine engine and driveshaft, for driving the driveshaft; and a controller 229 in communication with the plurality of pump units, the controller including one or more processors and memory having computer-readable instructions stored therein and operable by the processor (figure 6 and 0025) to: receive a demand hydraulic horse power (HIP) signal for the hydraulic fracturing assembly, based at least in part on the demand IHP signal, operate all available pump units of the plurality of pump units at a first output power to achieve the demand HHIP (0031, (“The amount of hydraulic horsepower needed from the pumping system in order to carry out the fracturing operation may be determined based on an estimate of the well pressure and the fracturing fluid flow rate required to create the desired fractures in the wellbore. For example, if it is estimated that the well pressure and the required flow rate are about 6000 psi (pounds per square inch) and about 68 BPM (Barrels Per Minute), then the pump system 200 would need to supply about 10,000 hydraulic horsepower to the fracturing fluid”); receive a loss of power signal from one or more pump units of the plurality of pump units, after receiving the loss of power signal, designate one pump unit as a reduced power pump unit (RPPU) and the computer readable instructions being operable to operate the RPPU at a reduced output power below the first output power, designate the remaining pump units as operating pump units (OPU), the one or more pump units of the OPUs includes at least two pump units, and operate one or more of the OPUs at a second output power to meet the demand IHP signal of the hydraulic fracturing assembly see, e.g., 0035, disclosing a computational device 229 in wired or wireless communication with the equipment, including the pumps 201, see 0032, pumps may be run at higher speeds to make up for a failure of one of the pumps, which would be equivalent to the RPPU, the first output power being in a selected range of a maximum continuous power (MCP) level of the plurality of pump units, the second output power being greater than the first output power but lacks to expressly disclose the output power being in a selected range of MCP level to a maximum intermittent power (MIP) level of the plurality of pump units. API 674 (at table three) teaches that plunger pumps with 5 or more cylinders may be operated “intermittently” at speeds up to 10% higher than the maximum speed ratings. It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to operate the pumps within the claimed ranges to obtain the predictable result of providing the required horsepower or barrels per minute to successfully complete the hydraulic fracturing operation. Moreover, it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed operating speeds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05.
	As concerns claim 26, the combination discloses the system of claim 25, wherein the OPUs operating at the second output power comprise one or more less pump units than the plurality of pump units (since one or more of the pumps have failed or have been shut down, see 0032, 0035 of Luharuka et al.), wherein a selected range of a maximum continuous power (MCP) level of the plurality of pump units comprises a range of approximately 70% to 100%, wherein the first output power being in the range of approximately 70% of MCP level to approximately a maximum intermittent power (MIP) level of the plurality of pump units (since the pumps of Luharuka et al. are operated at “well under” their maximum operating capacity, which when all pumps are operational is at 100% of the maximum continuous power level for that operation, note that the MCP range is “selected”. Accordingly, one of ordinary skill in the art would readily understand that it would be obvious to operate the pumps at various speeds, depending on the number of available pumps at the wellsite, the amount of horsepower needed to successfully complete the fracturing operation, and the horsepower ratings of the individual pumps).
	As concerns claim 27, Luharuka et al. discloses the system of claim 25, wherein after receiving the loss of power signal, the computer readable instructions are operable to shut down the RPPU[[RRPU]], and the second output power is approximately the MIP level (0035).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679